Case 8:20-cv-00533-JLS-JDE Document 1-4 Filed 03/16/20 Page 1 of 8 Page ID #:176




           EXHIBIT C
            Case 8:20-cv-00533-JLS-JDE Document 1-4 Filed 03/16/20 Page 2 of 8 Page ID #:177
                                                                                         POS-010
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                               FOR COURT USE ONLY
       Phillip Geurts (SBN 231320)
      GEURTS LAW FIRM
       18100 Von Kerman Avenue Suite 850
      Irvine, CA 92612
              TELEPHONE NO: 714-307-9192           FAX NO (Optional): 949-861-6155

     E—MAIL ADDRESS (Optional) phil@mgcalaw.com
        ATTORNEY FOR (Name): Plaintiffs Century Tree Services and Floyd Thomas Smith

     SUPERIOR COURT OF CALIFORNIA, COUNTY Of               ORANGE
            STREET ADDRESS:         700 Civic Center Drive West
        MAILING ADDRESS:            700 Civic Center Drive West
        CITY AND ZIP CODE:          Santa Ana 92701
              BRANCH NAME:          Central Justice Center
        PLAINTIFF/PETITIONER:           Century Tree Service, Inc., etc. et al.                             CASE NUMBER:

                                                                                                            30-2020-01130817-CU4C-CJC
DEFENDANT/RESPONDENT:                   Mesa Underwriters Specialty Insurance, etc., et al,
                                                                                                           Ref No or File No :

                                    PROOF OF SERVICE OF SUMMONS

                                                (Separate proof of service is required for each party served.)
1.     At the time of service I was at least 18 years of age and not a party to this action.
2.     I served copies of:
        a.    M       summons
       b.             complaint
       c.             Alternative Dispute Resolution (ADR) package
       d.             Civil Case Cover Sheet (served in complex cases only)
       e.             cross-complaint
       f.             other (specify documents):

3.     a. Party served (specify name of party as shown on documents served):
             Mesa Underwriters Specialty Insurance Company, an entity
              ✓     Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                    under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                                                 o-o-Are-- Ac14/1- /Salt                                   Q_J2A--crield
4.     Address where the party was served:
       6263 N. Scottsdale Road, Suite 300, Scottsdale, AZ 85250
5.     I served the party (check proper box)
       a. ED by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                  receive service of process for the party (1) on (date): 02/14/2020      (2) at (time): I 17.; -1,9
       b              by substituted service. On (date):                     at (time):            I left the documents listed in item 2 with or
                      in the presence of (name and title or relationship to person indicated in item 3):


                     (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                      of the person to be served. I informed him or her of the general nature of the papers.

                     (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                      place of abode of the party. I informed him or her of the general nature of the papers.

                     (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                      address of the person to be served, other than a United States Postal Service post office box. I informed
                                      him or her of the general nature of the papers.
                     (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                      at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                      (date):               from (city):                           or        a declaration of mailing is attached.
                     (5)              I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                         Page 1 of 2
 Form Adopted for Mandatory Use                                                                                                     Code of Civil Procedure, § 417 10
   Judicial Council of California                        PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev January 1, 2007]
            Case 8:20-cv-00533-JLS-JDE Document 1-4 Filed 03/16/20 Page 3 of 8 Page ID #:178
        PLAINTIFF/PETITIONER:           Century Tree Service, Inc., etc. et al.                         CASE NUMBER

                                                                                                         30-2020-01130817-CU-IC-CJC
I DEFENDANT/RESPONDENT:                 Mesa Underwriters Specialty Insurance, etc., et al.

 5.    c.              by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                       address shown in item 4, by first-class mail, postage prepaid,
                       (1) on (date):                                              (2) from (city):
                       (3)   r-7 with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                   to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ Proc., § 415.30.)
                       (4)          to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

      d.               by other means (specify means of service and authorizing code section):




                       Additional page describing service is attached.

 6. The "Notice to the Person Served" (on the summons) was completed as follows:
    a. Q       as an individual defendant.
    b.         as the person sued under the fictitious name of (specify):
              n        as occupant.
        d.             On behalf of (specify): Mesa Underwriters Specialty           Insurance Company, an entity
                       under the following Code of Civil Procedure section:
                                      416.10 (corporation)                             415.95 (business organization, form unknown)
                                      416.20 (defunct corporation)               El] 416.60 (minor)
                                    416.30 (joint stock company/association)     ED 416.70 (ward or conservatee)
                                 ED 416.40 (association or partnership)          I:=1 416.90 (authorized person)
                                      416.50 (public entity)                     =    415.46 (occupant)
                                                                                      other:
 7.   Person who served papers
      a. Name: Karla C. Downs Waters
      b. Address: 18100 Von Karman Avenue                      Suite 850, Irvine, California 92612
      c. Telephone number: 469-732-6080
      d. The fee for service was: $ 0.00
      e.     lam:

             (1) 71          not a registered California process server.
             (2) ✓           exempt from registration under Business and Professions Code section 22350(b).
             (3)             a registered California process server:
                             (I) F - 1 owner 71 employee n               independent contractor.
                             (ii) Registration No.:
                             (iii) County:

 8.               I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                  or
 9                I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:      02/14/2020

Karla C. Downs Waters
            (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                              (SIGNATURE )




POS-0 ID [Rev January 1, 2007)                                                                                                           Page 2 of 2
                                                       PROOF OF SERVICE OF SUMMONS
          Case 8:20-cv-00533-JLS-JDE Document 1-4 Filed 03/16/20 Page 4 of 8 Page ID #:179
                                                                                                                                                  POS-015
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                FOR COURT USE ONLY

    Phillip Geurts (SBN 231320)
  — GEURTS LAW FIRM
    18100 Von Karman Suite 850
    Irvine, CA 92612
             TELEPHONE NO.: 714_307_9192                    FAX NO. (Optional)
                                                                               949-861-6155
    E-MAIL ADDRESS ODOM*
                            phil®mgcalaw.com
       ATTORNEY FOR (Name):
                            Plaintiff's Century Tree Services and Floyd Thomas Smith

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
              STREET ADDRESS:   700 Civic Center Drive West
              MAILING ADDRESS:  700 Civic Center Drive West
             CITY AND ZIP CODE: Santa Ana, CA 92701
                 BRANCH NAME: Central
                                       Justice Center

          PLAINTIFF/PETITIONER: Century Tree Service, Inc., dba Century Products, etc., et al.

      DEFENDANT/RESPONDENT: Mesa Underwriters Specialty Insurance Company, etc., et al.
                                                                                                                     CASE NUMBER:
                       NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                                    30-2020-01130817-CU-IC-CJC


 TO (insert name ofparty being served): Mesa Underwriters Specialty Insurance Company, an entity


                                                                                 NOTICE
     The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
     entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below.

      Date of mailing: 02/14/2019

     K.C. Downs Waters
                                   (TYPE OR PRINT NAME)                                         (SIGNATURE OF SENDER—MUST NOT BE A PARTY IN THIS CASE)


                                                          ACKNOWLEDGMENT OF RECEIPT
     This acknowledges receipt of (to be completed by sender before mailing) .
     1. ✓      A copy of the summons and of the complaint.
     2.             Other (specify):
                    Civil Cover Sheet, Alternative Dispute Resolution (ADR) Information Package



     (To be completed by recipient):

     Date this form is signed:



                 (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY. IF ANY                         (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                        ON WHOSE BEHALF THIS FORM IS SIGNED)                              ACKNOVAECIGNIENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                      Page 1 of 1
Form Adopted for Mandatory Use                                                                                                            Code of Civil Procedure,
  Judicial Council of California          NOTICE AND ACKNOWLEDGMENT OF RECEIPT                                  CIVIL                          §§ 415 30, 417 10
POS-015 [Rev. January 1, 2005]                                                                                                              www.courtinfo.ca.gov
          Case 8:20-cv-00533-JLS-JDE Document 1-4 Filed 03/16/20 Page 5 of 8 Page ID #:180

                                                                                                                                                 POS-015
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                                FOR COURT USE ONLY

     Phillip Geurts (SBN 231320)
     GEURTS LAW FIRM
     18100 Von Karman Suite 850
     Irvine, CA 92612
              TELEPHONE NO 714-307-9192                       FAX NO (Optional):
                                                                                 949-861-6155
     E-MAIL ADDRESS (Optional)
                               phil@mgcalaw.com
        ATTORNEY FOR (Name)
                               Plaintiffs Century Tree Services and Floyd Thomas Smith

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
         STREET ADDRESS: 700 Civic Center Drive West
         MAILING ADDRESS- 700 Civic Center Drive West
        CITY AND ZIP CODE: Santa Ana, CA 92701
            BRANCH NAME:
                           Central Justice Center

         PLAINTIFF/PETITIONER: Century Tree Service, Inc., dba Century Products, etc., et al.

     DEFENDANT/RESPONDENT: Mesa Underwriters Specialty Insurance Company, etc., et al.
                                                                                                                    CASE NUMBER:
                       NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                                   30-2020-01130817-CU-IC-CJC


 TO (insert name ofparty being served): Mesa Underwriters Specialty Insurance Company, an entity


                                                                                NOTICE
     The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
     entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below.

     Date of mailing: 02/14/2019

    K.C. Downs Waters
                                   (TYPE OR PRINT NAME)
                                                                                             eVO
                                                                                               (SIGNATURE OF SENDER—MUST NOT BE A PARTY IN THIS CASE)


                                                          ACKNOWLEDGMENT OF RECEIPT
     This acknowledges receipt of (to be completed by sender before mailing):
     1. I— I A copy of the summons and of the complaint
     2    ✓    Other (specify):
                    Civil Cover Sheet, Alternative Dispute Resolution (ADR) Information Package



     (To be completed by recipient):

     Date this form is signed:



                 (TYPE OR PR1NTYOUR NAME AND NAME OF ENTITY, IF ANY.                        (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT NTH TITLE IF
                        ON WHOSE BEHALF THIS FORM IS SIGNED)                             ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                     Page 1 of 1
Form Adopted for Mandatory Use                                                                                                           Code of Civil Procedure,
  Judicial Council of California          NOTICE AND ACKNOWLEDGMENT OF RECEIPT                                 CIVIL                          §§ 415.30, 417 10
POS-015 [Rev. January 1. 2005]                                                                                                             www.courfinfo,ca.gov
        Case 8:20-cv-00533-JLS-JDE Document 1-4 Filed 03/16/20 Page 6 of 8 Page ID #:181




-)C   351
            1 151'-tiIC




                                    (DoN6-,Ns          s
                             cfii tl'o          551
                                                --r-K 1611-14,
                                LJI 11Va11yI    Ilcu uy vu   Ls.       1,0            S./ I   VlAll   I V.   I   lira,   ••• •   • •-•.•       •             - -

               Case 8:20-cv-00533-JLS-JDE Document 1-4 Filed
3 0 4 344:4441RfaiillAiliaM            (A      6 K                 •    Page 7 of 8 Page-OID
                                                                of thed5t.ifflEWwiebs
                                                          cierk03/16/20                      #:182 .
                                                                                          pp_yry             SAKI,

       Phillip Geurts (SBN 231320)
       Geurts Law Firm
       18100 Von Karman Ave. Ste. 850
       Irvine, CA 92612
                        714-307-9192
               TELEPHONE NO                       FAX NO 949-861-6155

     ATTORNEY FOR (Nome)Plaintiffs Century Products and Floyd Thomas Smith
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
      STREET ADDRESS: 700 Civic Center West

      MAILING ADDRESS: 700 Civic Center West

     CITY AND ZIP CODE: Santa Ana 92701

         BRANCH NAME Central Justice Center

       CASE NAME:
       Century Tree Service, Inc., etc., et al. v. Mesa Underwriters, etc., et al.
                                                                                                                                            CASE NUMBER:
    CIVIL CASE COVER SHEET                             Complex Case Designation
     Unlimited      I- I Limited                                                             30 -2020-01130817-CU-IC-QC
                                                        Counter              Joinder
     (Amount               (Amount                                                        JUDGE:
     demanded              demanded is           Filed with first appearance by defendant          Judge Roberti. Moss
     exceeds $25,000)      $25,000 or less)           (Cal. Rules of Court, rule 3.402)    DEPT:

                               Items 1-6 below must be completed (see instructions on page 2).
 1 Check one box below for the  case type that best describes this case:
           Auto Tort                                                         Contract                                                Provisionally Complex Civil Litigation
                                                                             I=1   Breach of contract/warranty (06)                  (Cal. Rules of Court, rules 3.400-3.403)
                 Auto (22)
                 Uninsured motorist (46)                                             Rule 3,740 collections (09)                           Antitrust/Trade regulation (03)
       Other PI/PD/WD (Personal Injury/Property                                      Other collections (09)                                Construction defect (10)
       Damage/Wrongful Death) Tort                                                   Insurance coverage (18)                         El    Mass tort (40)
             Asbestos (04)                                                         Other contract (37)                               El    Securities litigation (28)
       1i          Product liability (24)                                    Real Property                                                 Environmental/Toxic tort (30)
       n           Medical malpractice (45)                                  1
                                                                             - 1. Eminent domain/Inverse
                                                                                   condemnation (14)
                                                                                                                                           Insurance coverage claims arising from the
                Other PI/PD/VVD (23)                                                                                                       above listed provisionally complex case
                                                                                   Wrongful eviction (33)                                  types (41)
           Non-Pi/PDIWD (Other) Tort
                   Business tort/unfair business practice (07)                   J
                                                                    Other real property (26)                                         Enforcement of Judgment
                   Civil rights (08)                           Unlawful Detainer                                                           Enforcement of judgment (20)
               I   Defamation (13)                                  Commercial (31)                                                  Miscellaneous Civil Complaint
                   Fraud (16)                                                        Residential (32)                                TI    RICO (27)
                   Intellectual property (19)                                        Drugs (38)                                      Ti    Other complaint (not specified above) (42)
                   Professional negligence (25)                              Judicial Review                                         Miscellaneous Civil Petition
            Other non-PI/PD/WD tort (35)                                           Asset forfeiture (05)
                                                                                                                                           Partnership and corporate governance (21)
       Employment                                                                    Petition re: arbitration award (11)
                                                                                                                                           Other petition (not specified above) (43)
            Wrongful termination (36)                                                Writ of mandate (02)
       I
       f           Other employment (15)                                             Other udicial review 39
 2. This case         is     PI is not      complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management:
    a.       Large number of separately represented parties        d.      Large number of witnesses
    b.[] Extensive motion practice raising difficult or novel e.           Coordination with related actions pending in one or more courts
             issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
           c Substantial amount of documentary evidence            f I= Substantial postjudgment judicial supervision
3.         Remedies sought (check all that apply): a.       monetary b. ✓ nonmonetary; declaratory or injunctive relief                                                          C.         punitive
4.         Number of causes of action (specify): 4
5.         This case Ti is        1- 1 is not a class action suit.
6.         If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: February 7, 2020
Phillip Geurts
                                   (TYPE OR PRINT NAME)                                                                           (81,,,iimTURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                          NOTICE
   ®   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
   ®   File this cover sheet in addition to any cover sheet required by local court rule.
   •   If this case is complex under rule 3,400 et seq, of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding,
   a   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                              P39c.1 oft
Form Adopted for Mandatory Use                                                                                                                 Cal Rules of Court, rules 2 30, 3 220, 3 400-3 403, 3 740:
  Judicial Council of California
                                                                             CIVIL CASE COVER SHEET                                                   Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev, July 1, 2007]                                                                                                                                                        www.tourtinfo.ca.gov
          Case 8:20-cv-00533-JLS-JDE Document 1-4 Filed 03/16/20 Page 8 of 8 Page ID #:183
                                                                                                                                       CM-010
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
  check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
  sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
 damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.                                       CASE TYPES AND EXAMPLES
 Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property               Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                            Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                           Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                        ContractNVarranty Breach—Seller                Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                                 Negligent Breach of Contract/                  Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury!                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                            Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                  Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                         book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                         Collection Case—Seller Plaintiff                   Abstract of Judgment (Out of
                                                           Other Promissory Note/Collections                       County)
          Asbestos Personal Injury/
               Wrongful Death                                  Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or               Insurance Coverage (not provisionally                        domestic relations)
          toxic/environmental) (24)                        complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                             Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice—                             Other Coverage                                         (not unpaid taxes)
               Physicians & Surgeons                  Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                       Judgment on Unpaid Taxes
               Malpractice                                Other Contract Dispute                               Other Enforcement of Judgment
                                                  Real Property                                                    Case
     Other PI/PD/VVD (23)
         Premises Liability (e.g., slip               Eminent Domain/Inverse                          Miscellaneous Civil Complaint
               and fall)                                  Condemnation (14)                              RICO (27)
         Intentional Bodily lnjury/PDAND              Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                             above) (42)
               (e.g., assault, vandalism)             Other Real Property (e.g., quiet title) (26)
         Intentional Infliction of                                                                            Declaratory Relief Only
                                                          Writ of Possession of Real Property                 Injunctive Relief Only (non-
               Emotional Distress                         Mortgage Foreclosure
                                                                                                                   harassment)
         Negligent Infliction of                          Quiet Title
               Emotional Distress                                                                             Mechanics Lien
                                                          Other Real Property (not eminent
         Other PI/PD/WD                                                                                       Other Commercial Complaint
                                                          domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-Pl/PD/WD (Other) Tort                                 foreclosure)
                                                                                                              Other Civil Complaint
    Business Tort/Unfair Business                 Unlawful Detainer
                                                                                                                  (non-tort/non-complex)
        Practice (07)                                 Commercial (31)
                                                                                                      Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,              Residential (32)                                    Partnership and Corporate
        false arrest) (not civil                     Drugs (38) (if the case involves illegal                 Governance (21)
         harassment) (08)                                 drugs, check this item; otherwise,             Other Petition (not specified
    Defamation (e.g., slander, libel)                     report as Commercial or Residential)                above) (43)
          (13)                                    Judicial Review                                             Civil Harassment
    Fraud (16)                                       Asset Forfeiture (05)                                    Workplace Violence
    Intellectual Property (19)                       Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
    Professional Negligence (25)                     Writ of Mandate (02)                                          Abuse
        Legal Malpractice                                 Writ—Administrative Mandamus                        Election Contest
        Other Professional Malpractice                    Writ—Mandamus on Limited Court                      Petition for Name Change
             (not medical or legal)                           Case Matter                                     Petition for Relief From Late
     Other Non-PI/PD/WD Tort (35)                         Writ—Other Limited Court Case                            Claim
Employment                                                    Review                                          Other Civil Petition
    Wrongful Termination (36)                        Other Judicial Review (39)
    Other Employment (15)                                 Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                             Commissioner Appeals
CM-010 [Rev July 1. 2007]                                                                                                                  iPag0 2 of 2
                                                      CIVIL CASE COVER SHEET
